DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 8/15/2022 that has been entered, wherein claims 1-16,18,21,23 and 26-28  are pending and claims 17, 19-20, 22, 24 and 25 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-15, 18, 21, 23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0020301 A1) of record in view of Kim et al. (US 2010/0123198 A1) and Flachowsky et al. (US 2012/0261725 A1) of record.
Regarding claim 1, Park teaches an integrated circuit (IC) (Fig. 29) comprising: 
a semiconductor region(200, ¶0139); 
a gate structure(221, ¶0145) at least above the semiconductor region(200, ¶0139); 
a source region(right 250, ¶0162) adjacent the semiconductor region(200, ¶0139), the source region(right 250, ¶0162) including p- type doped monocrystalline germanium(¶0101, ¶0108, ¶0046, ¶0140); 
a drain region(left 250, ¶0162) adjacent the semiconductor region(200, ¶0139); 
and a cap layer(260, ¶0175) on one or more top surfaces of the source region(right 250, ¶0162), the cap layer(260, ¶0175) including a group IV semiconductor material(¶0175). 

Park does not teach a contact structure above the source region(right 250, ¶0162), the contact structure including at least one metal material, and the contact structure having footprint; an intervening layer between the source region(right 250, ¶0162) and the contact structure, wherein the intervening layer includes at least one metal material and the intervening layer also includes both carbon and germanium, and wherein the intervening layer is within the footprint of the contact structure and does not extend beyond the footprint of the contact structure, and the cap layer(260, ¶0175) in lateral contact with the intervening layer. 

Kim teaches an integrated circuit(Fig. 2D) comprising a contact structure(70, 90, ¶0048-49) above the source region(right 32a, ¶0038), the contact structure(70, 90, ¶0048-49) including at least one metal material(¶0048-49), and the contact structure(70, 90, ¶0048-49) having a footprint; an intervening layer(80A, ¶0049) between the source region(right 32a, ¶0038) and the contact structure(70, 90, ¶0048-49), wherein the intervening layer(80A, ¶0049) includes at least one metal material(¶0049) and the intervening layer also includes germanium(¶0049), and wherein the intervening layer(80A, ¶0049) is within the footprint of the contact structure(70, 90, ¶0048-49) and does not extend beyond the footprint of the contact structure(70, 90, ¶0048-49), and the cap layer(42L’, ¶0048) in lateral contact with the intervening layer(80A, ¶0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, to include a contact structure above the source region, the contact structure including at least one metal material, and the contact structure having a  footprint; an intervening layer between the source region and the contact structure, wherein the intervening layer includes at least one metal material and the intervening layer also includes germanium, and wherein the intervening layer is within the footprint of the contact structure and does not extend beyond the footprint of the contact structure, and the cap layer in lateral contact with the intervening layer, as taught by Kim, in order to secure photolithography process margins for subsequent processes (e.g., contact plug formation) and reduce contact resistance due to the increased area(¶0041).

Park and Kim do not teach the intervening layer also includes both carbon and geranium(¶0175).  Kim does disclose the intervening layer is a silicide film(¶0049) including germanium(¶0049).

Flachowsky teaches an integrated circuit(Fig. 2c) wherein the silicide film/intervening layer(212,  ¶0041) also includes both carbon(2031i, ¶0041) and geranium(¶0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that intervening layer also includes both carbon and geranium, as taught by Flachowsky, in order to substantially stabilized the intervening layer, and to reduce the problems associated with material diffusion and agglomerated metal silicide regions--such as, for example, "punch through" defects of conductive contact elements(¶0041).

Regarding claim 2, Park, in view of Kim, teaches the IC of claim 1, but does not teach the metal included in the intervening layer includes nickel. Kim teaches the intervening layer(80A, ¶0049) is a silicide intervening layer(¶0049).  The embodiment of Fig. 11 of Park teaches the metal(¶0112) included in the intervening layer(171, ¶0112) includes nickel(¶0112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials of nickel for the intervening layer, because such material substitution is considered to be an art recognized suitability for an intended purpose i.e. for a silicide intervening layer it well-known or typical to use nickel or other metal to make silicide , See MPEP2144.07. 

Regarding claim 3, Park teaches the IC of claim 2, but does not teach the metal included in the intervening layer also includes platinum. Kim teaches the intervening layer(80A, ¶0049) is a silicide intervening layer(¶0049).  The embodiment of Fig. 11 of Park teaches the metal(¶0112) included in the intervening layer(171, ¶0112) also includes platinum(¶0114). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials of platinum for the intervening layer, because such material substitution is considered to be an art recognized suitability for an intended purpose, i.e. i.e. for a silicide intervening layer it well-known or typical to use platinum or other metal to make silicide, See MPEP2144.07

Regarding claim 4, Park teaches the IC of claim 2, but is silent in regards to the metal included in the intervening layer also includes at least one of zirconium, ruthenium, niobium, rhodium, palladium, hafnium, and scandium. 

Kim teaches an integrated circuit(Fig. 2D) wherein the metal(¶0049) included in the intervening layer(80A, ¶0049) also includes at least one of zirconium, ruthenium, niobium, rhodium, palladium, hafnium, and scandium(¶0079). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that the metal included in the intervening layer also includes at least one of zirconium, ruthenium, niobium, rhodium, palladium, hafnium, and scandium, as taught by Kim, in order to secure photolithography process margins for subsequent processes (e.g., contact plug formation) and reduce contact resistance due to the increased area(¶0041).

Regarding claim 5, Park teaches the IC of claim 1. 

The embodiment of Fig. 29 of Park does not explicitly state the cap layer(260, ¶0175) including group IV semiconductor material that includes at least one of silicon-rich material(¶0175) and carbon, wherein silicon-rich material(¶0175) includes at least 50% silicon by atomic percentage(¶0175). However, the embodiment of Fig. 9 of Park teaches the cap layer(160, ¶0112) including group IV semiconductor material(¶0112) that includes at least one of silicon-rich material(¶0112) and carbon, wherein silicon-rich material(¶0112) includes at least 50% silicon by atomic percentage(¶0112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials of group IV semiconductor material that includes at least one of silicon-rich material and carbon, wherein silicon-rich material includes at least 50% silicon by atomic percentage for the cap layer, because such material substitution is considered to be an art recognized suitability for an intended purpose, i.e. for a silicide cap layer it well-known or typical to use the materials of group IV semiconductor material that includes at least one of silicon-rich material and carbon, wherein silicon-rich material includes at least 50% silicon by atomic percentage to make silicide, See MPEP2144.07

Regarding claim 6, Park teaches the IC of claim 5, wherein the cap layer(260, ¶0175) includes silicon-rich material(¶0175).

Regarding claim 9, Park teaches the IC of claim 5, wherein the cap layer(260, ¶0175) includes one of silicon(¶0175), silicon alloyed with carbon, silicon germanium, silicon germanium alloyed with carbon, and germanium alloyed with carbon.

Regarding claim 10, Park teaches the IC of claim 5. 
The embodiment of Fig. 29 of Park does not explicitly state the cap layer(260, ¶0175) has a thickness of 2-100 nanometers.

The embodiment of Fig. 12 of Park teaches the cap layer(160, ¶0112) has a thickness of 2-100 nanometers(¶0110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the embodiment of Fig. 29 of Park so that cap layer has a thickness of 2-100 nanometers, as taught by the embodiment of Fig. 12 of Park in order to prevent a silicide film from penetrating into an interface of the SiGe epitaxial layer to react with the semiconductor substrate(¶0112).

Regarding claim 11, Park teaches the IC of claim 5, further comprising: 
a first insulator material(285, ¶0164) above the cap layer(260, ¶0175); and 
a second insulator material(280, ¶0164) between the first insulator material(285, ¶0164) and the cap layer(260, ¶0175).

The embodiment of Fig. 29 of Park does not explicitly state the second insulator material(280, ¶0164) different than the first insulator material(285, ¶0164).

The embodiment of Fig. 12 of Park teaches the second insulator material(180, ¶0120) different than the first insulator material(185, ¶0126). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of embodiment of Fig. 29 of Park, so that the second insulator material different than the first insulator materials as taught by the embodiment of Fig. 12 of Park, in order to have and etch stop layer(¶0120) and an insulating material having excellent step coverage(¶0126).

Regarding claim 12, Park teaches the IC of claim 1, but is silent in regards to the intervening layer includes silicon-rich material(¶0175) that includes at least 50% silicon by atomic percentage(¶0175). Kim teaches the intervening layer(80A, ¶0049) is a silicide intervening layer(¶0049). The embodiment of Fig. 12 of Park teaches the intervening layer(171 in the footprint of 190, ¶0112) includes silicon-rich material(¶0112) that includes at least 50% silicon by atomic percentage(¶0112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials silicon-rich material includes at least 50% silicon by atomic percentage for the intervening layer, because such material substitution is considered to be an art recognized suitability for an intended purpose, i.e. for silicide intervening layer it well-known or typical to use the materials silicon-rich material includes at least 50% silicon by atomic percentage to make silicide, See MPEP2144.07

Regarding claim 13, Park teaches the IC of claim 1, wherein the drain region(left 250, ¶0162) includes p-type doped monocrystalline germanium(¶0101, ¶0108, ¶0046, ¶0140).

Park does not teach the intervening layer is between the drain region(left 250, ¶0162) and another contact structure.

Kim teaches an integrated circuit(Fig. 2D) wherein the intervening layer(80A, ¶0049) is between the drain region(left 32a, ¶0038) and another contact structure(70, 90, ¶0048-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that the intervening layer is between the drain region and the contact structure, as taught by Kim, in order to secure photolithography process margins for subsequent processes (e.g., contact plug formation) and reduce contact resistance due to the increased area(¶0041).

Regarding claim 14, Park teaches the IC of claim 1, wherein the source region(right 250, ¶0162) is raised to a level that is above the semiconductor region(200, ¶0139), such that the source region(right 250, ¶0162) is adjacent the gate structure(221, ¶0145) with insulator material(230, ¶0147) between the source region(right 250, ¶0162) and the gate structure(221, ¶0145).

Regarding claim 15, Park teaches the IC of claim 1, wherein the semiconductor region(200, ¶0139) is part of a fin(AF, ¶0148), and the gate structure(221, ¶0145) is on top and side walls of the fin(AF, ¶0148).

Regarding claim 18, Park teaches an integrated circuit (IC)(Fig. 29) comprising: 
a non-planar semiconductor region(200, ¶0140) including monocrystalline germanium(¶0101, ¶0108, ¶0046, ¶0140); 
a gate structure(221, ¶0149) is on sides of the non-planar semiconductor region(200, ¶0140); 
a source region(right 250, ¶0162) adjacent the semiconductor region(200, ¶0139), the source region(right 250, ¶0162) including p-type doped monocrystalline germanium(¶0101, ¶0108, ¶0046, ¶0140); 
a drain region(left 250, ¶0162) adjacent the semiconductor region(200, ¶0139); 
a cap layer(260, ¶0175) on one or more top surfaces of the source region(right 250, ¶0162) in areas where the contact structure is not above the source region(right 250, ¶0162), the cap layer(260, ¶0175) including monocrystalline group IV semiconductor material(¶0110, ¶0159, ¶0046).

The embodiment of Fig. 29 of Park does not explicitly state the cap layer(260, ¶0175) including monocrystalline group IV semiconductor material that includes at least one of silicon-rich material(¶0175) and carbon, wherein silicon-rich material(¶0175) includes at least 50% silicon by atomic percentage(¶0175). However, the embodiment of Fig. 12 of Park teaches the cap layer(160, ¶0112) including monocrystalline group IV semiconductor material(¶0112) that includes at least one of silicon-rich material(¶0112) and carbon, wherein silicon-rich material(¶0112) includes at least 50% silicon by atomic percentage(¶0112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials of monocrystalline group IV semiconductor material that includes at least one of silicon-rich material and carbon, wherein silicon-rich material includes at least 50% silicon by atomic percentage for the cap layer, because such material substitution is considered to be an art recognized suitability for an intended purpose, i.e. i.e. for a silicide cap layer it well-known or typical to use the materials of monocrystalline group IV semiconductor material that includes at least one of silicon-rich material and carbon, wherein silicon-rich material includes at least 50% silicon by atomic percentage to make silicide, See MPEP2144.07

Park does not teach a contact structure above the source region(right 250, ¶0162), the contact structure including at least one metal material; and the contact structure having footprint, an intervening layer between the source region(right 250, ¶0162) and the contact structure, wherein the intervening layer includes at least one metal material and the intervening layer also includes both carbon and germanium, and wherein the intervening layer is within the footprint of the contact structure and does not extend beyond the footprint of the contact structure. 

Kim teaches an integrated circuit(Fig. 2D) comprising a contact structure(70, 90, ¶0048-49) above the source region(right 32a, ¶0038), the contact structure(70, 90, ¶0048-49) including at least one metal material(¶0048-49), and the contact structure(70, 90, ¶0048-49) having a footprint; an intervening layer(80A, ¶0049) between the source region(right 32a, ¶0038) and the contact structure(70, 90, ¶0048-49), wherein the intervening layer(80A, ¶0049) includes at least one metal material(¶0049) and the intervening layer also includes germanium(¶0049), and wherein the intervening layer(80A, ¶0049) is within the footprint of the contact structure(70, 90, ¶0048-49) and does not extend beyond the footprint of the contact structure(70, 90, ¶0048-49), and the cap layer(42L’, ¶0048) in lateral contact with the intervening layer(80A, ¶0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, to include a contact structure above the source region, the contact structure including at least one metal material, and the contact structure having a  footprint; an intervening layer between the source region and the contact structure, wherein the intervening layer includes at least one metal material and the intervening layer also includes germanium, and wherein the intervening layer is within the footprint of the contact structure and does not extend beyond the footprint of the contact structure, and the cap layer in lateral contact with the intervening layer, as taught by Kim, in order to secure photolithography process margins for subsequent processes (e.g., contact plug formation) and reduce contact resistance due to the increased area(¶0041).

Park and Kim do not teach the intervening layer also includes both carbon and geranium(¶0175).  Kim does disclose the intervening layer is a silicide film(¶0049) including germanium(¶0049).

Flachowsky teaches an integrated circuit(Fig. 2c) wherein the silicide film/intervening layer(212,  ¶0041) also includes both carbon(2031i, ¶0041) and geranium(¶0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that intervening layer also includes both carbon and geranium, as taught by Flachowsky, in order to substantially stabilized the intervening layer, and to reduce the problems associated with material diffusion and agglomerated metal silicide regions--such as, for example, "punch through" defects of conductive contact elements(¶0041).

Regarding claim 21, Park teaches the IC of claim 18, wherein the source region(right 250, ¶0162) is raised to a level that is above the non-planar semiconductor region(200, ¶0139), such that the source region(right 250, ¶0162) is adjacent the gate structure(221, ¶0145) with insulator material between the source region(right 250, ¶0162) and the gate structure(221, ¶0145).

Regarding claim 23, Park teaches a method(Fig. 19-33) of forming an integrated circuit (IC), the method comprising: 
forming a gate structure(221, ¶0145) at least above a semiconductor region(200, ¶0139); 
forming a source region(right 250, ¶0162) adjacent the semiconductor region(200, ¶0139), the source region(right 250, ¶0162) including p-type doped monocrystalline germanium(¶0101, ¶0108, ¶0046, ¶0140); 
forming a drain region(left 250, ¶0162) adjacent the semiconductor region(200, ¶0139); 
forming a cap layer(260, ¶0175) on one or more top surfaces of the source region(right 250, ¶0162), and 


The embodiment of Fig. 29 of Park does not explicitly state the cap layer(260, ¶0175) including group IV semiconductor material that includes at least one of silicon-rich material(¶0175) and carbon, wherein silicon-rich material(¶0175) includes at least 50% silicon by atomic percentage(¶0175); the contact structure including at least one metal material(¶0121). However, the embodiment of Fig. 12 of Park teaches the cap layer(160, ¶0112) including group IV semiconductor material(¶0112) that includes at least one of silicon-rich material(¶0112) and carbon, wherein silicon-rich material(¶0112) includes at least 50% silicon by atomic percentage(¶0112), the contact structure(right 190, ¶0121) including at least one metal material(¶0121). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials of metal for the contact structure, and group IV semiconductor material that includes at least one of silicon-rich material and carbon, wherein silicon-rich material includes at least 50% silicon by atomic percentage for the cap and intervening layers because such material substitution is considered to be an art recognized suitability for an intended purpose, i.e. for contact structure it well-known or typical to use metal and for a silicide cap layer it well-known or typical to use group IV semiconductor material that includes at least one of silicon-rich material and carbon, wherein silicon-rich material includes at least 50% silicon by atomic percentage to make silicide, See MPEP2144.07

Park does not teach forming a contact structure above the cap layer(260, ¶0175), the contact structure having footprint(please see examiner annotated Fig. 12); 
wherein forming the contact structure includes forming an intervening layer between the source region(right 250, ¶0162) and the contact structure, wherein the intervening layer includes at least one metal material(¶0175), and the intervening layer also includes both carbon and germanium, wherein the intervening layer is within the footprint of the contact structure and does not extend beyond the footprint of the contact structure, the intervening layer is in lateral contact with the cap layer(260, ¶0175). 

Kim teaches a method of making an integrated circuit(Fig. 2D) comprising forming a contact structure(70, 90, ¶0048-49) above the source region(right 32a, ¶0038), the contact structure(70, 90, ¶0048-49) including at least one metal material(¶0048-49), and the contact structure(70, 90, ¶0048-49) having a footprint; wherein forming the contact structure(70, 90, ¶0048-49)  includes forming an intervening layer(80A, ¶0049) between the source region(right 32a, ¶0038) and the contact structure(70, 90, ¶0048-49), wherein the intervening layer(80A, ¶0049) includes at least one metal material(¶0049) and the intervening layer also includes germanium(¶0049), and wherein the intervening layer(80A, ¶0049) is within the footprint of the contact structure(70, 90, ¶0048-49) and does not extend beyond the footprint of the contact structure(70, 90, ¶0048-49), and the cap layer(42L’, ¶0048) in lateral contact with the intervening layer(80A, ¶0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Park, to include forming a contact structure above the source region, the contact structure including at least one metal material, and the contact structure having a  footprint; wherein forming the contact structure includes forming, an intervening layer between the source region and the contact structure, wherein the intervening layer includes at least one metal material and the intervening layer also includes germanium, and wherein the intervening layer is within the footprint of the contact structure and does not extend beyond the footprint of the contact structure, and the cap layer in lateral contact with the intervening layer, as taught by Kim, in order to secure photolithography process margins for subsequent processes (e.g., contact plug formation) and reduce contact resistance due to the increased area(¶0041).

Park and Kim do not teach the intervening layer also includes both carbon and geranium(¶0175).  Kim does disclose the intervening layer is a silicide film(¶0049) including germanium(¶0049).

Flachowsky teaches a method of making an integrated circuit(Fig. 2c) wherein the silicide film/intervening layer(212,  ¶0041) also includes both carbon(2031i, ¶0041) and geranium(¶0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Park, so that intervening layer also includes both carbon and geranium, as taught by Flachowsky, in order to substantially stabilized the intervening layer, and to reduce the problems associated with material diffusion and agglomerated metal silicide regions--such as, for example, "punch through" defects of conductive contact elements(¶0041).

Regarding claim 26, Park teaches the IC of claim 1, wherein the semiconductor region(200, ¶0139) comprises silicon and germanium(SiGe, ¶0140).

Regarding claim 27, Park teaches the IC of claim 1, wherein the source region(right 250, ¶0162) further comprises silicon(SiGe, ¶0162).

Regarding claim 28, Park teaches the IC of claim 1, wherein the semiconductor region(200, ¶0139) comprises silicon and germanium(SiGe, ¶0140), and wherein the source region(right 250, ¶0162) further comprises silicon(SiGe, ¶0162).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0020301 A1) of record, Kim et al. (US 2010/0123198 A1) and Flachowsky et al. (US 2012/0261725 A1) of record as applied to claim 1 above, further in view of Shimamune et al. (US 2006/0138398 A1) of record.
Regarding claim 7, Park, in view of Kim and Flachowsky, teaches the IC of claim 5, but is silent in regards to the cap layer(260, ¶0175) includes carbon.

Shimamune teaches an IC(Fig. 8e) wherein the cap layer(15A, 15B ¶0120) includes carbon(¶0120). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that the cap layer includes carbon, as taught by Shimamune, in order to form a layer with easy silicide formation(¶0120).

Regarding claim 8, Park, in view of Kim and Flachowsky, teaches the IC of claim 7, but is silent in regards to the cap layer(260, ¶0175) includes a carbon concentration by atomic percentage of at least 1%.

Shimamune teaches an IC(Fig. 8e) wherein the cap layer(15A, 15B ¶0120) includes a carbon concentration by atomic percentage of at least 1% (¶0120). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that the cap layer includes a carbon concentration by atomic percentage of at least 1%, as taught by Shimamune, in order to form a layer with easy silicide formation(¶0120).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0020301 A1) of record, Kim et al. (US 2010/0123198 A1) and Flachowsky et al. (US 2012/0261725 A1) of record as applied to claim 1 above, further in view of Tak et al. (US 2017/0221893 A1) of record.
Regarding claim 16, Park, in view of Kim and Flachowsky, teaches the IC of claim 1, but is silent in regards to the semiconductor region(200, ¶0139) includes one or more nanowires or nanoribbons, and the gate(221, ¶0145) wraps around the one or more nanowires or nanoribbons.

Tak teaches an IC(Fig. 10B) wherein the semiconductor region(NSS, ¶0201) includes one or more nanowires(NSS, ¶0169) or nanoribbons, and the gate(650, ¶0169) wraps around the one or more nanowires(NSS, ¶0169) or nanoribbons. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that the semiconductor region includes one or more nanowires or nanoribbons, and the gate wraps around the one or more nanowires or nanoribbons, as taught by Tak, in order to have a constant gate length along an extension direction of a gate electrode layer in the transistor having a fine size due to down-scaling(¶0004).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892